Case 3:15-cr-01052-MMA Document 71 Filed 07/28/20 PageID.207 Page 1 of 2



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 15cr1052-MMA
12                       Plaintiff,
                                                  ORDER GRANTING DEFENDANT’S
13         v.                                     UNOPPOSED MOTION FOR EARLY
                                                  TERMINATION OF SUPERVISED
14   VICTOR SOLORZANO,                            RELEASE
15                       Defendant.               [Doc. No. 70]
16
17
18
19         Defendant Victor Solorzano moves for early termination of his term of
20   supervised release. See Doc. No. 70. To date, Defendant has served more than
21   two-thirds of the term imposed by the Court. See id. at 1. According to
22   Defendant, United States Probation and the government do not oppose
23   Defendant’s motion. See id.
24         After considering the factors set forth in Title 18, section 3553(a), the Court
25   may “terminate a term of supervised release and discharge the defendant released
26   at any time after the expiration of one year of supervised release . . . if it is
27   satisfied that such action is warranted by the conduct of the defendant released
28   and the interest of justice.” 18 U.S.C. § 3583(e)(1).
Case 3:15-cr-01052-MMA Document 71 Filed 07/28/20 PageID.208 Page 2 of 2



1           Upon due consideration of the applicable statutory factors, the Court
2    GRANTS Defendant’s motion and ORDERS that his remaining term of
3    supervised release be terminated pursuant to 18 U.S.C. § 3583(e)(1) as of the date
4    this Order is filed.
5           IT IS SO ORDERED.
6    DATE: July 28, 2020                    __________________________________
7                                           HON. MICHAEL M. ANELLO
                                            United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2                           15cr1052-MMA
                                       PLEADING TITLE
